J.P. MORGAN U.S. EQUITY FUNDS JPMorgan Value Opportunities Fund (All Share Classes) (a series of JPMorgan Value Opportunities Fund, Inc.) Supplement dated October 21, 2011 to the Statement of Additional Information dated November 1, 2010, as supplemented The following sections replace the information in the SAI under the headings “Portfolio Managers’ Other Accounts Managed” and “Ownership of Securities”: PORTFOLIO MANAGERS’ OTHER ACCOUNTS MANAGED The following table shows information regarding the other accounts managed by each portfolio manager of the Fund as of June 30, 2010: Non-Performance Based Fee Advisory Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets ($thousands) Number of Accounts Total Assets ($millions) Number of Accounts Total Assets ($thousands) Alan Gutmann 4 2 2 Aryeh Glatter1 0 $0 0 $0 0 $0 ­­­­­ 1As of February 28, 2011. The following table shows information on the other accounts managed by each portfolio manager of the Fund that have advisory fees wholly or partly based on performance as of June 30, 2010. Performance Based Fee Advisory Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets ($thousands) Number of Accounts Total Assets ($millions) Number of Accounts Total Assets ($thousands) Alan Gutmann 0 $0 0 $0 0 $0 Aryeh Glatter1 0 $0 0 $0 0 $0 1As of February 28, 2011. OWNERSHIP OF SECURITIES The following table indicates the dollar range of securities of the Fund beneficially owned by the Fund’s lead portfolio managers as of June 30, 2010, the Fund’s most recent fiscal year end. Aggregate Dollar Range of Securities in the Fund None $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001 - Over Alan Gutmann X Aryeh Glatter1 X 1As of February 28, 2011. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
